Name: 98/68/EC: Commission Decision of 16 December 1997 amending for the seventh time Decision 95/32/EC approving the Austrian programme for the implementation of Article 138 of the act concerning the conditions of accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  Europe;  plant product;  agricultural activity;  economic policy
 Date Published: 1998-01-16

 Avis juridique important|31998D006898/68/EC: Commission Decision of 16 December 1997 amending for the seventh time Decision 95/32/EC approving the Austrian programme for the implementation of Article 138 of the act concerning the conditions of accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden (Only the German text is authentic) Official Journal L 010 , 16/01/1998 P. 0036 - 0041COMMISSION DECISION of 16 December 1997 amending for the seventh time Decision 95/32/EC approving the Austrian programme for the implementation of Article 138 of the act concerning the conditions of accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden (Only the German text is authentic) (98/68/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to the Act of Accession of Austria, Finland and Sweden, and in particular Article 138(5), and Article 140 thereof,Whereas on 8 November 1994 Austria notified the Commission, pursuant to Article 143 of the Act of Accession, of the Austrian programme for the implementation of its Article 138 aid for a number of products for the period 1995 to 1999 inclusive;Whereas this programme, as modified by letter dated 16 December 1994, was approved by Commission Decision 95/32/EC (1), whereas that Decision was amended by Decisions 95/209/EC (2), 95/416/EC (3), 96/38/EC (4), 96/140/EC (5), 97/24/EC (6) and 97/354/EC (7);Whereas by letter dated 16 November 1995 Austria notified the Commission of a request for Commission authorisation to further amend that programme; whereas that request was the subject of additional information submitted by letters dated 18 December 1995, 20 December 1996, 17 February 1997, 9 April 1997, 24 July 1997 and 3 October 1997;Whereas this request involves aid for potatoes for food production; whereas the request for aid is in accordance with the provisions of the Act of Accession, and in particular Article 138 thereof; whereas potatoes are listed in Annex II to the Treaty and are therefore subject to the provisions of Articles 39 to 46 of the Treaty establishing the common agricultural policy; whereas the Commission by Decisions 96/38/EC and 97/24/EC accepted such aid for fruit and certain vegetables which benefited before Accession from a similar system of support as did potatoes; whereas the form of the aid reflects principles of the reformed common agricultural policy and so may be deemed to be appropriate;Whereas by letter dated 11 June 1997 Austria notified the Commission of a request for rectification of its Decision 97/354/EC; whereas this request appears to be justified since this Decision aims to adapt the transitional aid measures to certain provisions of Council Regulation (EC) No 1868/94 (8); whereas this Regulation in its Article 6(2) provides flexibility on the entire production quota of starch potatoes, not only a residual quantity as constitutes that under price category B;Whereas by letter dated 10 July 1997 Austria notified the Commission of a request for Commission authorisation to grant aid to producers of milk used to produce 'BergkÃ ¤se` cheese; whereas this request corresponds to the provisions of Annex XIV, part 'Austria`, paragraph 4, to the Act of Accession; whereas the Austrian authorities in that regard confirmed the respect of the limit enshrined therein which is set at the production volume existing before accession,HAS ADOPTED THIS DECISION:Article 1 Decision 95/32/EC is hereby modified as follows:1. The Annex is replaced by the Annex to the present Decision.2. In Article 2(2) the first indent is replaced by the following:'- starch potatoes:>TABLE>However, the amount of starch potatoes is subject to the flexibility rule provided by Article 6(2) of Council Regulation (EC) No 1868/94. Austria shall ensure that in the three marketing years from 1995/96 to 1997/98, the annual average quantity of potatoes subject to aid does not exceed 231 752 tonnes.`Article 2 This Decision is addressed to the Republic of Austria.Done at Brussels, 16 December 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 43, 25. 2. 1995, p. 53.(2) OJ L 131, 15. 6. 1995, p. 34.(3) OJ L 242, 11. 10. 1995, p. 21.(4) OJ L 10, 13. 1. 1996, p. 46.(5) OJ L 32, 10. 2. 1996, p. 33.(6) OJ L 8, 11. 1. 1997, p. 27.(7) OJ L 151, 10. 6. 1997, p. 43.(8) OJ L 197, 30. 7. 1994, p. 4.ANNEX >TABLE>